EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the Porter Bancorp, Inc. 2006 Non-Employee Directors Stock Ownership Incentive Plan of our report dated March 14, 2014 on the consolidated financial statements of Porter Bancorp, Inc., which report is included in Form 10-K for Porter Bancorp, Inc. for the year ended December 31, 2013. Crowe Horwath LLP Louisville, Kentucky March 13, 2015
